August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      DENBURY RESOURCES, INC. AND DENBURY ONSHORE, LLC,
                          Appellants

NO. 14-15-00041-CV                          V.

                 GEMINI INSURANCE COMPANY, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 5, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Denbury Resources, Inc. and Denbury Onshore, LLC.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.